Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 1 of 90
                           FRANK J. FRANZONE
                                                        EXHIBIT E

                                                                   Page 1
                                    Volume I
                                    Pages 1 to 90
                                    Exhibits A to G
            UNITED STATES DISTRICT COURT
              DISTRICT OF MASSACHUSETTS
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
GINA M. ALONGI, AS SHE IS ADMINISTRATOR,
INTERNATIONAL UNION OF OPERATING
ENGINEERS LOCAL 4 HEALTH AND WELFARE
PENSION, ANNUITY AND SAVINGS FUNDS,
LABOR-MANAGEMENT COOPERATION TRUST AND
HOISTING AND PORTABLE ENGINEERS LOCAL 4
APPRENTICE AND TRAINING FUND,
              Plaintiff(s),
      v.                               Civil Action
                                       No. 17-12419 RWZ
ACCURATE ENGINEERED CONCRETE, INC.
AND FRANK J. FRANZONE, INC.
              Defendant(s).
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _

     DEPOSITION OF FRANK J. FRANZONE, a witness called
 by counsel for the Plaintiffs, taken pursuant to the
 applicable rules, before Diane L. McElwee, RMR,
 Certified Shorthand Reporter and Notary Public in and
 for the Commonwealth of Massachusetts, at the Offices
 of IUOE Local 4, 16 Trotter Drive, Medway,
 Massachusetts, on Tuesday, November 13, 2018,
 commencing at 11:44 AM.




                 FLYNN REPORTING ASSOCIATES
                Professional Court Reporters
               508.755.1303 * 888.244.8858
                  www.flynnreporting.com




                      FLYNN REPORTING ASSOCIATES
                              508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 2 of 90
                                FRANK J. FRANZONE


                                                                        Page 2
 1   PRESENT:
 2
 3         INTERNATIONAL UNION OF OPERATING ENGINEERS
           Local 4
 4         Health and Welfare, Pension and Annuity Funds
           16 Trotter Dr., P.O. Box 680
 5         Medway, MA 02053
           by Gregory A. Geiman, Esq.
 6         ggeiman@local4funds.org
           for the Plaintiffs
 7

           BOCCINO LAW
 8         103 Grover St.
           Beverly, MA 01915
 9         by Amato J. Bocchino, Jr., Esq.
           amato@bocchinolaw.com
10         for the Defendants
11
12
13
14
15
16
17
18
19
20
21
22
23
24




                           FLYNN REPORTING ASSOCIATES
                                   508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 3 of 90
                                  FRANK J. FRANZONE


                                                                        Page 3
1                                 I N D E X
2    ______________________________________________________
3    WITNESS:            DIRECT         CROSS         REDIRECT   RECROSS
     ______________________________________________________
4

5    FRANK J. FRANZONE
6        by Mr. Geiman        4
7

8                           E X H I B I T S
9    No.                                                         Page
10   A            Agreement dated 4/8/1992                         24
11   B            2014 - 2018 Master Document                      26
12   C            Payroll Register, 9/3/17 to                      39
13                9/9/17, two pages
14   D            Business Entity Summary for                      50
15                Accurate, two pages
16   E            Accurate Engineered Concrete,                    54
17                Hours Worked Through December '17
18   F            Payroll Journal with YTD for                     64
19                8/25/13 to 8/31/13, two pages
20   G            Payroll Journal with YTD for                     68
21                5/13/12 to 5/19/12, two pages
22

23

24




                           FLYNN REPORTING ASSOCIATES
                                   508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 4 of 90
                                FRANK J. FRANZONE


                                                                        Page 4
1                        P R O C E E D I N G S
2

3    FRANK J. FRANZONE, a witness identified and sworn,
4               was examined and testified as follows:
5                          DIRECT EXAMINATION
6    BY MR. GEIMAN:
7           Q     Mr. Franzone --
8           A     You can call me Frank.
9           Q     Thank you, Frank.
10                     My name is Greg Geiman.          I represent
11    the Plaintiffs in this litigation between the
12    Plaintiffs and the Funds and Accurate Engineered
13    Concrete and Frank J. Franzone, Inc.
14                     I know we already discussed, but if you
15    need me to restate or repeat a question, please let
16    me know.     If you need me to speak louder, I am happy
17    to.
18          A     Thank you.
19          Q     I will remind you that any response needs to
20    be verbal so that our court reporter can take down
21    the notes of what we say.
22                         MR. GEIMAN:       And usual stipulations,
23    Amato?     The Plaintiff will waive the requirement that
24    the Deponent needs read and sign the deposition, and



                           FLYNN REPORTING ASSOCIATES
                                   508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 5 of 90
                                FRANK J. FRANZONE


                                                                        Page 5
1    we will reserve objections except as to form until
2    trial.
3                          MR. BOCCHINO:        Okay.    You mean you
4    will waive the requirement that he needs to sign it
5    before a notary?
6                          MR. GEIMAN:       Yes.
7                          MR. BOCCHINO:        He would like 30 days
8    to read and sign.
9                          MR. GEIMAN:       Yes, yes.
10                         MR. BOCCHINO:        Okay.
11        Q      Frank, thank you again for coming in today.
12                     Would you please state your name for
13   the record.
14        A      Frank J. Franzone.
15        Q      Okay.    Frank, what is your home address?
16        A      5 Atkinson Farm Road, Atkinson,
17   New Hampshire.
18        Q      Okay.
19                     And let's speak a bit, if we could,
20   about your history.        When did you first open Frank J.
21   Franzone, Inc., if you recall?
22        A      I think I could.        I think I was 23-years old
23   when I started my own company.             It was a masonry
24   construction company.



                           FLYNN REPORTING ASSOCIATES
                                   508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 6 of 90
                                FRANK J. FRANZONE


                                                                        Page 6
1         Q      Okay.    And was that company also out of
2    Haverhill?
3         A      Yes.
4         Q      Okay.
5                       And how about Accurate Engineered
6    concrete?     Do you recall when you started that
7    company?
8         A      My guess is probably about 30 years ago
9    because I have been active in the union for about 30,
10   35 years.
11        Q      Okay.    And what was the purpose at the time
12   of opening Accurate Engineered Concrete?
13        A      Well, some of the work, most of the work we
14   were doing was nonunion.          I was a mason contractor at
15   the time.     I grew that company with 55 people working
16   for me.
17                      In any case, I decided I wanted to join
18   the union and get some of that work if it was at all
19   possible.     It didn't work that well for me at all in
20   the masonry construction business.             Neither has it
21   worked that well for Accurate Engineered.
22        Q      Okay.    Are you a member of any union at this
23   point?
24        A      I don't remember if I am, but I know I



                           FLYNN REPORTING ASSOCIATES
                                   508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 7 of 90
                                FRANK J. FRANZONE


                                                                        Page 7
1    signed a contract with the union.              I know I have
2    signed contracts elsewhere with the union where we
3    have done some work.
4         Q      Okay.    But are you, yourself, a dues-paying
5    member of a union?
6         A      I am not a member, no.
7         Q      Okay.
8                      And what is your position with Frank J.
9    Franzone, Inc.?       What is your title currently?
10        A      I am the owner/president of the company.
11        Q      And what is your position, currently your
12   title with Accurate Engineered Concrete?
13        A      I am still the owner and president.
14        Q      Okay.    And what is the principal place of
15   business of each company?
16        A      One is 34 Newark Street, which is Engineered
17   Concrete, and the other is 36 Newark, which is
18   Accurate Engineered Concrete.
19        Q      Okay.    And again for clarification
20   "Engineered Concrete" refers to Frank Franzone, Inc.?
21        A      Well, I think it was Frank J. Franzone, and
22   then it became d/b/a Accurate Engineered for various
23   and sundry reasons.        I was advised by attorneys I am
24   sure.



                           FLYNN REPORTING ASSOCIATES
                                   508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 8 of 90
                                FRANK J. FRANZONE


                                                                        Page 8
1         Q      Those attorneys always get in the way.
2         A      No, not really.
3         Q      Okay.
4                      And who owns the building at 34, 36?
5         A      I do, Frank Franzone.
6         Q      Is it in your name or --
7         A      I believe it is, yes.          In my masonry days I
8    built it.
9         Q      Really.     How about that.
10                     Okay.    Is Frank J. Franzone currently
11   signatory to any union contracts?
12        A      No, never has been.
13        Q      Okay.     And Accurate Engineered Concrete,
14   what unions are they signed with?
15        A      I had some union contracts, and I gave them
16   all off.     The reason for that is my two major people
17   that work with me, primarily Shaun Ryan and Brian
18   Davis, they both got injured almost at the same time,
19   a month apart.       I was done.       I was getting ready to
20   get done anyway.       I really was.           I am 87-years old
21   now, and I have had enough of working with other
22   people.     Some of they are totally efficient, and a
23   lot of them are totally incompetent.                That says
24   everything for today's people in my opinion, in my



                           FLYNN REPORTING ASSOCIATES
                                   508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 9 of 90
                                 FRANK J. FRANZONE


                                                                        Page 9
1    humble opinion.
2                          So we still maintain that company, but
3    it's going to be closed down.              Sorry.    I don't
4    maintain -- I have sold my gypsum company to Maxxon
5    Corporation, who are the people that used to supply
6    me with all materials for gypsum, which is the
7    engineered concrete.
8           Q      So Accurate -- just again for clarification,
9    Accurate Engineered Concrete you have sold?
10          A      No.     Engineered concrete products only.
11   Accurate we still have.
12          Q      Do you recall when engineered concrete
13   products were sold?
14          A      I think probably two or three months ago
15   now.       They have been after it for over a year.            We
16   finally negotiated a deal, not a great deal, but I
17   was ready.          I had no people working for me except
18   Ryan, and Cynthia does part-time work for me today
19   until such time that I find something else to do, if
20   I find something else to do.
21          Q      Okay.     And what is the name of the gypsum
22   company?
23          A      That was Engineered Concrete Products.
24   That's what we used to do, gypsum.



                             FLYNN REPORTING ASSOCIATES
                                     508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 10 of 90
                                FRANK J. FRANZONE


                                                                    Page 10
1          Q     And what's the name of the outfit that
2     purchased --
3          A     Engineered Concrete Products purchased the
4     product.     Oh, Maxxon.      They are from Minnesota.
5          Q     Is it M A --
6          A     M A X X O N.       They are buying up some small
7     companies.     So far I think they have bought six
8     companies this year, people they have done business
9     with.    They want to expand their company obviously,
10    and mine came up, and they were looking at it over a
11    year ago, two years ago, and they looked at it again,
12    and I finally said, The hell with it.
13                      Then they had people come in my office,
14    my office building.        They leased for three months
15    from me with a possibility of buying the building,
16    but I am not really sure whether they are ready to do
17    that.
18         Q     Okay.    So at this time -- strike that.
19                      Do you still have any ownership
20    interest in Frank J. Franzone, Incorporated?
21         A     That's a good question.            Do I still have an
22    interest in Frank J. Franzone.
23         Q     Do you have an ownership interest --
24         A     Engineered Concrete, no.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 11 of 90
                                FRANK J. FRANZONE


                                                                    Page 11
1          Q     Okay.     So Maxxon owns that?
2          A     They took the name, took the phone numbers,
3     and part of it was equipment that I had that was part
4     of the deal.
5          Q     So of the two companies that we have been
6     discussing, Frank J. Franzone and Accurate Engineered
7     Concrete, you currently only own Accurate?
8          A     Accurate, that's correct.
9          Q     Okay.
10                      Do you know, Frank, if Maxxon was aware
11    of this lawsuit?
12         A     I think they were, yes.
13               (Pause)
14         Q     Okay.
15                      During the time, Frank, that you did
16    own both companies, Franzone -- and just for
17    simplification, I will refer to Franzone -- actually
18    I will use Engineered and Accurate.
19         A     Easier for me, too, yes.
20         Q     In the time that you did own Engineered and
21    Accurate, what type of work did each company perform?
22         A     More often than not -- well, I have done
23    both.    I have done both, did a very small amount of
24    union work using gypsum for a couple of major



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 12 of 90
                                FRANK J. FRANZONE


                                                                    Page 12
1     contractors.
2                       When I gave up, you know, the whole
3     deal in reference to union work was because I had no
4     crew to do it.      I gave it off to a company, SPS.
5     They are from Salisbury.          I gave them off a
6     million-plus dollars of work.            They are friends of
7     mine.    They took it so I wouldn't leave anybody high
8     and dry.     They have a contractor, and they took all
9     the contracts.      I gave them to him, no money
10    exchanged, no nothing.         It was just a deal.         I just
11    wanted to make sure the customers that I had were
12    taken care of.
13         Q     And this was your Engineered business or
14    your Accurate?
15         A     My Accurate.
16         Q     Your Accurate business.
17         A     Yes.
18         Q     Do you remember when that happened, when SPS
19    made that purchase?
20         A     It has to be four or five months ago now.
21         Q     Okay.
22                          MR. BOCCHINO:       I am going to object.
23    No one said "purchase."          You said "purchase."
24                          MR. GEIMAN:      Okay.       I will take back



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 13 of 90
                                FRANK J. FRANZONE


                                                                    Page 13
1     "purchase."
2            Q      When there was a deal, an understanding
3     between you and SPS, that was four or five months
4     ago?
5            A      Maybe five months, maybe even further back
6     than that.
7                        I know most of the work has been done.
8     I remember them coming in and telling me the first
9     job they did was Downtown Boston.             I was a little
10    infuriated with them because they jacked the price up
11    20,000 bucks, and the guy paid it.             What they did is
12    they also changed the materials they were going to
13    use.       So I told them that it's not a good idea
14    because it's going come back to me for 20,000 bucks,
15    and you are going to pay it.           It's not my material.
16    You changed the spec.         Good luck.      You have $20,000
17    more.       Good luck.   Don't come looking for me for it
18    because I am not going to be able to handle that.
19           Q      Okay.
20                       And what was the purpose, Frank, from
21    your perspective of that understanding with SPS?                   Why
22    have that arrangement with SPS at that time?
23           A      Because I was concerned.        I had no crew to
24    do the work, nobody.        I was concerned that they were



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 14 of 90
                                FRANK J. FRANZONE


                                                                    Page 14
1     taken care of, the clients that I had.               Had I had a
2     lot of them, it would have been a totally different
3     story.     But that was my target.            It never came to
4     fruition.     Doing all union work is what my target
5     was.
6                       Anyway, you are the fellow that's going
7     to ask the questions.         I will just answer for you the
8     best I can.
9            Q    Okay.   I appreciate that.
10                      My understanding is Mr. Davis was out
11    of work on worker's compensation.               He is back off
12    of --
13           A    They offered him a disability.            What he
14    really needs is an operation.            That's my opinion, but
15    I am not a doctor either.          I still have him working
16    around me, and he still does some work for me union,
17    maybe once every two weeks or three weeks.
18                      We have an ongoing contract with a very
19    good contractor, S&F, and they are good people.                  I
20    have known Rodney for a good number of years and his
21    father.     They are right here in Hudson, Mass.             They
22    asked me to take this on because there was no one
23    else doing lightweight, so we took the job on.
24    Periodically he will call.           I think we did one floor



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 15 of 90
                                  FRANK J. FRANZONE


                                                                     Page 15
1     for them a couple of weeks ago, ten yards of
2     concrete.       They are a good customer, good people to
3     work with.       They have a good reputation, not unlike
4     myself, much smaller scale.
5            Q      Okay.
6            A      And I took that on because they are friends
7     of mine, and I left everything else on the table
8     because they couldn't do lightweight concrete anyway,
9     SPS.       The only person who does it is me.
10           Q      Okay.     So are there any other contracts that
11    you did have before Mr. Davis was injured that SPS
12    still has, or did SPS --
13           A      I don't -- I would imagine they are probably
14    done with them.
15           Q      So you are not actively bidding new business
16    now?
17           A      No, no.
18           Q      Just S&F happened to ask you --
19           A      I am not bidding anything.             I am not bidding
20    SPS.       I am not bidding Engineered.          I am not bidding
21    Accurate.
22           Q      Okay.
23                       Do you have any plans to bid for
24    Accurate going forward?



                              FLYNN REPORTING ASSOCIATES
                                      508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 16 of 90
                                FRANK J. FRANZONE


                                                                    Page 16
 1         A      No, no, I do not.
 2         Q      Okay.     What's the long-term plan for
 3    Accurate?
 4         A      There is none presently.               There is none
 5    sincerely.      There is no plan for Accurate for the
 6    future.
 7         Q      Okay.
 8                        Since the time that Maxxon -- is it
 9    Maxxon?
10         A      Maxxon.
11         Q      Maxxon.     Thank you.
12                        -- purchased the assets of Engineered
13    Concrete, have you and your employees been paid on
14    the Accurate payroll?
15         A      I only have my nephew Brian right now, and
16    he is paid on both.         If he does a day's work for me,
17    the company Accurate, he gets paid union rate.                     The
18    rest of the time -- right now he is probably working
19    at my yard.      I am trying to -- I try to keep him
20    employed.     He probably works four or five hours a
21    day.     He still gets his full week's pay from
22    Engineered and the two of them combined.
23         Q      Okay.     And I guess that's my confusion.
24         A      Why is that confusing?



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 17 of 90
                                 FRANK J. FRANZONE


                                                                    Page 17
1            Q      Maybe it's just me.
2                        How is there still an Engineered
3     payroll if Engineered was sold?
4            A      Well, we still have some receivables for
5     Engineered.       It's open right now, but it's going to
6     be closed, and the sooner the better because they
7     want me -- they have taken the name.                It's between
8     Brian, myself, and Cynthia gets paid something from
9     me as well.
10           Q      Right.
11           A      She works twenty hours a week or ten hours,
12    whatever she does, and I pay her 30 bucks an hour,
13    and we cut a check for her.
14           Q      Okay.    And that's all still presently on the
15    Engineered --
16           A      That's correct.
17           Q      -- payroll until everything --
18           A      That's correct.      The only thing that's taken
19    out of Accurate Engineered is the days that Brian
20    works on a union job, and there is one other fellow
21    that works part time with us now, and he works with
22    him.       He is a laborer.
23           Q      Okay.
24           A      So the two of them get paid union rate for



                             FLYNN REPORTING ASSOCIATES
                                     508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 18 of 90
                                FRANK J. FRANZONE


                                                                    Page 18
1     that particular day.        Most often they work about
2     three hours, and that's okay.            I have no problem with
3     that at all, never had.          If the guys ever worked
4     through the half hour that they are supposed to take
5     their break, they got paid for that, too.
6                       Everyone got paid.          Believe me.    They
7     got paid.     I would never do anything like that in my
8     life.
9          Q      Okay.   And they would get an eight-hour
10    day --
11         A      They get --
12         Q      -- regardless of how many hours they work?
13         A      Not necessarily, because I think laborers,
14    if they work less than four hours, you don't have to
15    pay them for the day.         Otherwise, if they work over,
16    then they get paid.        If they work through lunch, what
17    we would do -- as a matter of fact, with lightweight
18    concrete and/or gypsum, because we have done work
19    with union companies using gypsum product, they would
20    get paid every day for all their hours.              If anything,
21    they got paid more than what they should have been
22    paid, and that's not unusual for me.
23         Q      Okay.
24         A      I did it when I was a young man.           If someone



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 19 of 90
                                FRANK J. FRANZONE


                                                                    Page 19
1     worked work eight and a half hours, they got
2     eight and a half hours.          If they worked eight hours
3     and fifteen minutes, they didn't get paid fifteen
4     minutes.     If they were eight hours and sixteen
5     minutes, they got paid for the half hour.               That was
6     the arrangement I made years ago with the people who
7     worked with me because I thought it was fair.
8          Q     Right, right.       Okay.
9                       During the time, Frank, that you owned
10    Engineered and Accurate --
11         A     Yes, sir.
12         Q     -- where did the companies do most of their
13    work?
14         A     Engineered concrete.
15         Q     But in what region?         Was it just in
16    New England?
17         A     Yes, basically New England.             I don't think
18    we ever went -- no, we never went to New York with
19    gypsum, never.      There is other applicators out there.
20    It would cost them too much money to get me out there
21    to begin with.
22         Q     Right.
23         A     So it was generally New England, Maine,
24    New Hampshire, Massachusetts, sometimes Connecticut,



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 20 of 90
                                FRANK J. FRANZONE


                                                                    Page 20
1     but I don't even remember going to Connecticut.                Yes,
2     we did a couple of small jobs in Connecticut for
3     ProCon years ago.       They were a company here in
4     New Hampshire.      We used to do a lot of their work.
5          Q     Okay.
6                       When you were the owner of Engineered,
7     were you the only officer of that corporation?
8          A     I think my brother-in-law might be, but I am
9     not really sure.       I don't remember.           It's been a long
10    time.
11         Q     What's your brother-in-law's name?
12         A     Ralph Gaeta.       He lives in Stoneham, Mass.
13         Q     Okay.    Did he have to weigh in when you made
14    the decision to sell --
15         A     No.
16         Q     -- Engineered?        No.
17         A     No.    Nobody had to weigh in.
18         Q     Just you?
19         A     Just me.     It was a sad day, too.
20         Q     Yes.
21                      How about Accurate, Frank?            Are there
22    any other officers of Accurate besides yourself?
23         A     No.
24         Q     Have there ever been?



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 21 of 90
                                FRANK J. FRANZONE


                                                                    Page 21
1          A     I don't recall.        I really don't.      It's been
2     30-some-odd years ago, maybe 40.
3          Q     Okay.
4                       Who oversees payroll for both
5     companies?
6          A     Payroll was given over to a payroll company
7     via Cynthia.      She accumulates the hours and marks
8     them all down and makes a phone call, and the checks
9     normally come in on a Thursday, the day before.                I
10    sign them so that they are ready for Friday in the
11    event they were working or not working, and fellows
12    could pick up their checks, whatever.
13         Q     Okay.    And Cynthia, to your knowledge, she
14    tracks the hours just based on --
15         A     She based the hours based on what Shaun Ryan
16    would bring back or Brian would bring back.
17         Q     Okay.
18                      On a day-to-day basis who tells Brian
19    or in the past Shaun where they are going that day?
20         A     There was a sheet that was made out on a
21    daily basis via Cynthia in coordination with Shaun,
22    who is generally the guy who is handling outside
23    everything; and sometimes he would work inside with
24    me estimating work when we didn't have other work.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 22 of 90
                                FRANK J. FRANZONE


                                                                    Page 22
1     So they would get together and would designate how
2     many people, six people, five people, seven people,
3     how many bags of product we would put on a truck, how
4     much isolation would be taken, how much latex would
5     be taken, so forth.        So all that was written down on
6     a worksheet.      That worksheet was put on a bulletin
7     board in the outside area, and that was taken with
8     them, including the temperatures and everything else
9     that's necessary in the gypsum business.
10         Q      Okay.   And you would give that information
11    to Cynthia?
12         A      No.   It was on my worksheets that I
13    prepared.
14                      I still do things the old-fashioned way
15    if I am going to do something.            So I generally have a
16    pretty good knowledge of what's out there and what
17    should be happening.        If I think the job requires
18    six people, I will mark right on it six people.                If I
19    think it requires two, I will mark right on it two.
20    I tell them how many bags of product on each job,
21    because we might go to one job several different
22    times, different floors.
23                      What I try do when I put something
24    together, if you give me a building with a hundred



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 23 of 90
                                FRANK J. FRANZONE


                                                                    Page 23
1     thousand square feet, if it was a ten-story building,
2     it's pretty easy.       I want you to you do 10,000 square
3     feet per day.      You can do that with six people very
4     readily.
5          Q     Right.
6          A     And other jobs it would change, and that
7     would changed based on configuration of the building.
8     I did all of that.        It was then handed to Cynthia.
9     That's how a proposal -- my worksheet would be
10    connected with my proposal.           So anything she wanted
11    to look at in reference to that job, the number of
12    people and number of square feet that were necessary
13    to do, she would apply that and put that on a
14    worksheet.
15         Q     Okay.
16                      Did Brian Davis and Shaun Ryan
17    generally work together?          Were they both necessary in
18    order to --
19         A     At one time Brian was an outside man.              He
20    was running the show.         Brian is my nephew by the way,
21    and I wasn't totally happy with Brian.             So I switched
22    over to Shaun because Shaun is a little bit brighter.
23    Put it that way.
24         Q     Okay.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 24 of 90
                                FRANK J. FRANZONE


                                                                    Page 24
1            A   Brian is an excellent worker, but sometimes
2     he loses track of things, you know, would put down
3     six people and come back with seven.               What the hell.
4     Why are they paying somebody that wasn't even on the
5     job?
6                       So that kind of thing would slip by.
7     After a while I got a little disgusted with it and
8     decided I had to make a move for everyone's benefit.
9            Q   Okay.
10                      Frank, I am going to give you something
11    to look at.     We will call this Exhibit A.            Let me
12    know when you have had a chance to look at that.
13               (Exhibit A marked for identification)
14               (Pause)
15           A   This is dated '92?
16           Q   It is.
17               (Pause)
18           A   Well, it's certainly my signature.
19                          MR. BOCCHINO:       Frank, we will wait
20    for Greg to ask you a question.
21                          THE WITNESS:       I am sorry.
22           Q   That's quite all right.            You read my mind.
23    I was going to ask you --
24           A   I am not going to read all of this.             It's an



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 25 of 90
                                FRANK J. FRANZONE


                                                                     Page 25
1     agreement.     My signature is on it.
2          Q     That is your signature at the bottom?
3          A     That's exactly right.
4          Q     Okay.     And this is what the union refers to
5     as a short form agreement.
6          A     Okay.
7          Q     And in the union's estimation this would
8     obligate you to the collective bargaining agreement
9     that was in effect at the time and subsequent
10    collective bargaining agreements.
11                       I won't ask if you remember signing
12    this per say, but you do remember --
13         A     I did sign it.        Whether or not I understood
14    it, that's another story.          It really didn't matter at
15    that point in time.
16         Q     But you do recall generally signing an
17    agreement with Local 4 for Accurate?
18         A     It's pretty obvious I signed this and other
19    agreements for Accurate.          To my knowledge this may be
20    the only one.       I am not really sure.          You would
21    probably know that better than myself.
22         Q     Okay.     And do you remember why, Frank, you
23    decided to sign an agreement with Local 4 back in
24    1992?



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 26 of 90
                                 FRANK J. FRANZONE


                                                                    Page 26
1           A       I don't think there was anything adverse to
2     it.       We were trying to advance and do more union
3     work.       The purpose of doing all of this was to get
4     work that the fellows could make more money with
5     period.       That's exactly what the purpose was.
6                        I paid for all their dues.            If you look
7     at your records, you will find that checks came in
8     from Frank J. Franzone and Accurate Engineered
9     Concrete.       I am sorry.     That went for their dues for
10    all of them, for all of them.             I didn't have to do
11    that.
12          Q       Right.
13          A       Anyway...
14                           MR. GEIMAN:      Okay.       And this we will
15    mark as Exhibit B.         I surely don't expect you to read
16    all of this.
17                  (Exhibit B marked for identification)
18                  (Discussion off the record)
19          Q       So this is --
20          A       -- the Master Document.
21          Q       This is the collective bargaining agreement.
22    This is a more recent version of the document that
23    you signed.
24          A       So this replaces this (indicating)?



                             FLYNN REPORTING ASSOCIATES
                                     508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 27 of 90
                                FRANK J. FRANZONE


                                                                     Page 27
 1         Q      Actually, no.       This short form agreement is
 2    what would tie, according to the union, and would
 3    obligate you to the terms of this collective bargain
 4    agreement.
 5                        Have you ever seen the Local 4
 6    collective bargaining agreement before?                   Do you have
 7    any memory of reviewing it?
 8         A      No, I don't.
 9         Q      Okay.
10                        The reason that I wanted you to take a
11    look at this, Frank, is because there are provisions
12    in the collective bargain agreement that are forming
13    the basis in large part of the plaintiff's claim.                  I
14    just wanted to point them out to you.
15                        The first, if you turn to page 23 --
16         A      Excuse me.      The plaintiff claim, there are
17    three people involved?
18         Q      Well, The benefit funds.
19                           MR. BOCCHINO:          One lady.
20         Q      Gina Alongi, the Administrator.
21                           MR. BOCCHINO:          The operators union.
22         A      Oh, okay.      I thought we were referring to
23    the people that brought a complaint to me or to you
24    about me.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 28 of 90
                                FRANK J. FRANZONE


                                                                    Page 28
1                            MR. BOCCHINO:      No, no, not those
2     guys.     Let's see what he wants to ask about.
3          Q      No.     This is the Local 4 Funds case.          It
4     involves the fringe benefits contribution payments.
5                         If you could take a look on this
6     document, page 23.        If you look -- actually I
7     apologize.     It's page 21, which is right above.
8          A      I see that.
9          Q      I was going to refer to you Part A,
10    Article III, Section 3, which is in that right-hand
11    column.     If you would, if you could read --
12         A      Section 3?     You want me to read that?
13         Q      Sure.
14         A      "An employee --
15         Q      I am sorry.     The one up above.        You see?
16         A      Section 2?
17         Q      Section 3, if you look up here.
18         A      You asked me to look at 21, page 21.
19         Q      Yes, which is the one right up here
20    (indicating).        If you take a look at this --
21         A      Okay.     I was down below.
22         Q      That's okay.
23         A      "The terms of this Agreement shall apply to
24    all work usually and customarily performed by Local 4



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 29 of 90
                                FRANK J. FRANZONE


                                                                    Page 29
 1    and its Branches within its craft jurisdiction."
 2          Q     So the reason I asked you to read that and
 3    put it in the record -- and then I want to have a
 4    discussion with you about it -- do you recall ever
 5    having a conversation with anybody at Local 4 with
 6    regard to work by Mr. Davis and Mr. Ryan and whether
 7    Local 4 provided any sort of permission or
 8    authorization or any other, you know, any other sort
 9    of blessing to having Mr. Davis and Mr. Ryan do work
10    for Engineered Concrete as opposed to --
11          A     I don't remember ever having a conversation
12    with anyone with regards to what you just referred
13    to.
14          Q     Do you ever remember having a conversation
15    with anybody about the obligation to pay fringe
16    benefit contributions for all work done by Mr. Davis
17    or Mr. Ryan?
18          A     No, I do not.
19          Q     Okay.
20                        Were you aware that Mr. Davis and
21    Mr. Ryan were members of Local 4; that they have
22    union books?
23          A     Yes.     I still pay for them.
24          Q     Okay.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 30 of 90
                                FRANK J. FRANZONE


                                                                    Page 30
1          A     I have been paying for them, yes.
2          Q     Right.     Okay.
3                       Were you ever told when you signed your
4     agreement with Local 4 that you only needed to pay
5     contributions on union jobs as opposed to nonunion
6     jobs?    Did anyone ever tell you that?
7          A     No.
8          Q     Okay.    And you have been aware generally
9     since 1992 that you have a contract, Accurate
10    Engineered has a contract --
11         A     I was made aware of it again, if that's the
12    case.
13         Q     Okay.
14                      What was your basis, Frank, for
15    deciding at some point that you didn't need to pay
16    contributions for work done by Engineered Concrete?
17    And let me be more specific.           For work done by
18    Mr. Davis and Mr. Ryan for Engineered Concrete, what
19    was the basis for that decision, do you recall?
20         A     I am quite sure that I talked to the boys
21    about that; that if you do a union job, you will get
22    paid a union rate, whatever it is.             Since we don't
23    have a lot of union work, there is no alternative if
24    you want to work.       You have to work with Engineered,



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 31 of 90
                                FRANK J. FRANZONE


                                                                    Page 31
1     and you will take that rate, and that was agreed
2     upon.
3          Q     Okay.
4          A     I don't have to repeat myself.            My target
5     was to get all union work.           That was my target.
6          Q     Right.
7          A     If ever I were to do this again, that would
8     be my target.
9          Q     Okay.
10                      When you realized at some point that
11    that goal may not be met to have all union work and
12    you had less union work than you needed to keep
13    Mr. Davis and Mr. --
14         A     I recognized it all the way.            We never had
15    enough work.      I am not going to repeat.          I am not
16    going to say --
17                          MR. BOCCHINO:       Wait.    Let Greg ask
18    his next question, Frank.
19         Q     What was the tipping point, if you remember?
20    What was the --
21         A     There was no tipping point.
22         Q     Well, at some point you sat down with Brian
23    and Shaun and said --
24         A     Probably before we even signed the contract



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 32 of 90
                                 FRANK J. FRANZONE


                                                                    Page 32
1     that went into the union we probably talked about
2     that.       Look, I am going to do this, and if we get
3     union work, then you get all the benefits and
4     everything.
5                        Unfortunately I didn't recognize all
6     the rules.       I think they had to work 200 hours per
7     year, something like that, to get any benefits.
8                        All the monies that ever went into the
9     union in my opinion you guys got.              You keep it.    They
10    didn't get anything.         It wasn't doing anything for
11    me.       I was trying do something for them.         It didn't
12    work out because we never got enough hours with these
13    fellows to really get the benefit of being in the
14    union and doing this kind of work and preserving some
15    monies to do.         I guess they get their pension.
16    That's about all they are going to get.
17                       Even today, no matter who brought this
18    thing about, they are of the opinion they will end up
19    winning a lot of money.           I don't know that to be
20    true.       I think if something would have happened like
21    that that they would get nothing anyway.
22          Q       Okay.
23                       Do you recall sitting down with
24    Mr. Davis and Mr. Ryan when you made the decision to



                             FLYNN REPORTING ASSOCIATES
                                     508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 33 of 90
                                FRANK J. FRANZONE


                                                                    Page 33
1     have them start working for Engineered Concrete?
2          A     Do I recall a specific time and date?              No, I
3     really don't.
4          Q     Not a time and date but just --
5          A     No, I really don't.         I would assume when I
6     signing this here in 1992, which is the time I signed
7     this, that we had already talked about this.               They
8     all agreed.       I don't think they are in disagreement
9     today.    I think they feel that I have treated them
10    fairly, and I always have, and I am still treating my
11    nephew more than fairly.          He gets a check every week.
12         Q     Right, right.
13                       When they were working for Accurate
14    exclusively --
15         A     Yes.
16         Q     -- do you recall that they were getting a
17    40-hour week?       You were paying them a full week on
18    the Accurate payroll?
19         A     I think when we put them in -- I think it
20    was a year or two years that Cynthia reminded me
21    of -- I didn't even know -- that we said, Okay, we
22    are going to pay you.
23                       It was probably easier for me to do
24    that at that time than it was trying to delete one



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 34 of 90
                                FRANK J. FRANZONE


                                                                    Page 34
1     from the other and so forth.           Maybe we even -- that
2     would be part of the reason I am sure.
3          Q     Okay.    Okay.     And just to ask again, when
4     you made the decision to move these gentlemen to the
5     Engineered Concrete payroll, do you recall talking
6     to --
7          A     They were always Engineered Concrete payroll
8     from Day One.      We were Engineered Concrete way before
9     we were Accurate Engineered Concrete.              These fellows
10    had worked for me I would say between the two of them
11    maybe 50 years.       They are both 55-, 56-years old.             My
12    nephew started when he was 18-years old.              Shaun was
13    in and out.     He started basically about the same
14    time.    Maybe later.      He is a little bit older.
15         Q     Okay.
16                      But to clarify, there was a period of
17    time, was there not, when both Shaun and Brian were
18    being paid exclusively on the Accurate payroll?
19         A     I think there was, yes.
20         Q     And when you made the decision around 2009
21    to make the switch, do you recall talking to anybody
22    at Local 4 about it, or that was just your decision?
23         A     No, I never did.        I never did.      The only
24    person I was ever introduced to in the union was Lou



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 35 of 90
                                FRANK J. FRANZONE


                                                                    Page 35
1     Mandarini, and he was in the North End of Boston.                   He
2     helped me out a couple of times on a couple of
3     problems I was having, and that was in relation to
4     laborers only.
5          Q     Okay.
6          A     My recollection is there was some guy that
7     was giving us a bad time whenever we went into
8     Boston.    I can name his name, but I won't do that
9     either.    He got him straightened out.
10         Q     Okay.     But nobody at Local 4 that you recall
11    talking to?
12         A     No, no.     I never met anyone at Local 4, not
13    to my recollection.        If they came to my office and
14    introduced themselves, I don't remember that
15    happening.
16         Q     Okay.
17                      And when you sat down to speak with
18    Mr. Ryan and Mr. Davis -- and I know you don't recall
19    specifics -- they were generally agreeable, is that
20    your memory, to this idea?
21         A     Yes.    They would be fools if they didn't
22    agree because I wouldn't have taken on any work.                   The
23    object was to try and get some union work so they
24    could earn more money.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 36 of 90
                                FRANK J. FRANZONE


                                                                    Page 36
1          Q     Right, right.
2          A     And I could earn some more money, too, if it
3     was successful.
4          Q     Right.
5                        And the reason I ask, Frank, is because
6     when you switched them over, when the switch happened
7     around 2009, they had been, as we said, receiving
8     40 hours from Accurate, 40-hour weeks.             So they were
9     getting paid the union rate, and they were getting
10    fringe benefit contributions.            When you moved them
11    over to the Engineered Concrete payroll, do you
12    recall what you paid them at that point?
13         A     No, I don't.
14         Q     Okay.     Do you recall if it was less than the
15    union rate?
16         A     More than likely it would have been, yes.
17         Q     Okay.     And did you pay fringe benefit
18    contributions for their work for Engineered Concrete?
19         A     I don't really remember.           I don't know.
20         Q     Okay.
21                       Let me switch gears for a second.
22         A     Okay.
23         Q     And by the way, I should have mentioned this
24    at the outset.       If you need a take a break at any



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 37 of 90
                                FRANK J. FRANZONE


                                                                    Page 37
1     point, let me know.
2          A      No, I am fine.       Thank you very much.
3          Q      Please just let me know.
4                       To your memory, Frank, have Accurate
5     and Franzone ever worked on the same job?
6          A      I don't think so, no.         If it was a union
7     job, we were strictly union.           If it wasn't union, it
8     was strictly Engineered.
9          Q      Okay.
10                      Do the two companies or have the
11    two companies ever worked at separate times for the
12    same general contractor?          Is there a possibility that
13    a general contractor would be on a union job, as you
14    put it, one Accurate and then a year later be on a
15    nonunion job and one Franzone?            Do you ever recall
16    that?
17         A      Not to my recollection, Greg, no, no.             I try
18    to keep that all separate all the time.
19         Q      Okay.
20         A      In fact, I think we did keep it separate all
21    the time.
22         Q      All right.
23                      And how do you determine in your
24    position, Frank, whether a job should be bid by



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 38 of 90
                                FRANK J. FRANZONE


                                                                    Page 38
 1    Accurate or by Franzone -- by Accurate or by
 2    Engineered Concrete?
 3         A      I understand.
 4                        We would ask if it was a union job or
 5    nonunion job because it makes a difference in the
 6    numbers, makes considerable difference in the
 7    numbers.
 8         Q      Sure.
 9         A      That being said, we would know who we are
10    bidding it for.        We had Accurate Engineered period,
11    and we had Engineered Concrete Products.
12         Q      Okay.
13         A      Separate.
14         Q      Okay.
15                        Did you ever employ any operating
16    engineers that you recall other than -- oh, thank
17    you.
18         A      That's Accurate Engineered.
19                (Business card handed to counsel)
20                           MR. GEIMAN:       Let him look before --
21                           MR. BOCCHINO:          These are the cards?
22                           THE WITNESS:       Yes.
23                           MR. GEIMAN:       He is doing his job.
24                           THE WITNESS:       I understand he is



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 39 of 90
                                FRANK J. FRANZONE


                                                                    Page 39
1     doing his job.      If he decided he didn't want you to
2     see it, you wouldn't see it.
3                           MR. GEIMAN:      Of course.     And I
4     wouldn't have it any other way.
5          Q      Do you recall employing any other operating
6     engineers other than Brian Davis or Shaun Ryan at any
7     point since signing with the union anyway?
8          A      Did I ever -- no, no.
9          Q      Okay.
10                      I am going to ask you to take a look at
11    another piece of paper here.           Exhibit C, please.
12                      You can let me know when you have had a
13    chance to look at that, Frank.
14                (Exhibit C marked for identification)
15         A      It's sporadic, so that tells me something.
16                      Go ahead.
17         Q      I wanted to ask you about the payroll
18    register.
19                      As you can see, the first page is for
20    Frank J. Franzone, and the second page is for
21    Accurate Engineered Concrete, same week, the week of
22    September 3d of last year.
23         A      Where do you see Engineered Concrete?             I
24    don't see it.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 40 of 90
                                FRANK J. FRANZONE


                                                                    Page 40
1          Q      The second page.
2          A      Oh, here is Accurate Engineering at the
3     bottom, yes.       It says, Frank J. Franzone.         Okay.       I
4     am sorry.
5          Q      That's okay.
6                        The reason I wanted you to take a look
7     at this is it's the same week.            As you can see,
8     Mr. Davis and Mr. Ryan received pay for hours worked
9     for Frank J. Franzone on the first page.              It looks
10    like Mr. Davis had 36 hours that week, including some
11    overtime and some holiday pay, and same for Mr. Ryan.
12                       Then on the second page for Accurate it
13    looks like each of Mr. Davis and Mr. Ryan had
14    eight hours of pay.
15         Q      Now I wouldn't expect you to recollect that
16    week specifically.
17         A      No, I don't.      I hope they were right.
18         Q      Is this an example of what you have been
19    referring to that there are weeks in which Mr. Davis
20    and Mr. Ryan could work on union and nonunion jobs
21    and --
22         A      Yes.
23         Q      Could you explain that to me?          Explain how
24    maybe the machination of a given week how Mr. Davis



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 41 of 90
                                FRANK J. FRANZONE


                                                                    Page 41
1     and Mr. Ryan might be on both payrolls, might be paid
2     by Accurate and by Franzone.
3          A      The first one I have two holidays,
4     two holidays included in the payroll for Frank J.
5     Franzone.     That was $1,140 I guess for the week,
6     regular pay, thirty; overtime, I guess it's
7     four hours.        There was two holidays.
8          Q      Okay.
9          A      So if that's the same week, if there were
10    holidays, maybe we worked another job for Accurate.
11    I don't know.
12         Q      So does it look to you from these two pages
13    that there was one day where these gentlemen worked
14    on a union job for Accurate?
15         A      Yes.     That's what I would say, yes.         We
16    worked one day for Accurate, and the rest of the week
17    we worked, and there were two holidays.              I don't know
18    what the hell that is.         Excuse me.
19         Q      And holidays, Frank, would those be paid out
20    of the Franzone payroll or the Accurate payroll?
21         A      Depends on which holiday and where they were
22    working, you know.        If they are working on a union
23    job, they got paid that day as well.
24         Q      I see.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 42 of 90
                                FRANK J. FRANZONE


                                                                    Page 42
1            A      It's not uncommon.      We did it not too long
2     ago.       There were a couple of holidays that we came
3     through that we had to pay, and that was okay.
4            Q      So if the holiday came in the midst of an
5     Accurate job, let's assume --
6            A      They would be paid by Accurate.
7            Q      If they worked on an Accurate job Friday,
8     and Monday is a holiday, but they are back to work
9     for Accurate Tuesday --
10           A      I don't know about that.        I really don't.
11           Q      Okay.   And I am using that just as an
12    example.
13           A      I really don't know that.        I don't know
14    that.
15           Q      Okay.   But there are times --
16           A      Who would know that better than myself would
17    be Cynthia.       She had her hand on all this stuff.              If
18    I said something and I was wrong, She would tell me,
19    No, you are wrong.        You do this.
20                       I would say, Okay, let's do it.
21           Q      Okay.
22                       The last one I wanted to ask you about
23    on the first page, the Franzone page, next to regular
24    pay, what is the hourly rate that Mr. Davis and



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 43 of 90
                                FRANK J. FRANZONE


                                                                    Page 43
1     Mr. Ryan are receiving for Franzone?               Do you see that
2     there next to regular pay?
3          A     Regular pay I think is $30, right?              Even
4     with my glasses I can't see this.             That's not fair.
5     You guys should blow these things up more.
6          Q     It is very small.
7                       Then on the second page, if you would,
8     Frank, for Accurate Engineered Concrete next to
9     Mr. Davis and Mr. Ryan, regular pay, do you see what
10    the rate was for the work for Accurate?
11         A     The one I am looking at for Ryan doesn't
12    give you a rate I don't think.            It gives me a total
13    for the year I think.         I am not sure.        128?   I don't
14    know what the hell this is.
15         Q     Yes, that's 128 hours.
16         A     128 hours.      Okay.
17         Q     If you look to the left, you will see, to
18    use Mr. Davis as an example, you will see his name,
19    his tax withholdings, and then there is a
20    description.      It says, Zero, dash, regular pay, and
21    next to that is the rate.
22                      Do you see that there?
23         A     No, I don't.       I am sorry.
24         Q     That's okay.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 44 of 90
                                FRANK J. FRANZONE


                                                                    Page 44
1          A     Wait a minute.        Rate is way back here
2     (indicating).
3          Q     This box (indicating).
4          A     That box right there (indicating).             $41?     Is
5     that it?
6          Q     No.
7          A     You are looking at         -- I am looking at Ryan.
8     They are both the same.
9          Q     Yes.
10         A     54.    Wait a minute.       Wow, I have got to get
11    some new glasses.       Gees.     It was $54.11 I think.
12         Q     Thank you.
13         A     Right?
14         Q     Yes, that's what I see.            And you would have
15    paid fringe benefit contributions for those hours?
16         A     Yes.
17         Q     Okay.
18         A     Oh, yes.
19         Q     Thank you.
20         A     You are welcome.
21                      Do you need this back?
22         Q     No.     That's yours to keep.
23         A     Thank you.
24         Q     We have door prizes.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 45 of 90
                                FRANK J. FRANZONE


                                                                    Page 45
1                       Okay.    Frank, when you were bidding a
2     job and a general contractor said to you this is a
3     union job or this is a nonunion job, did you or
4     anybody in your office ever research that, or
5     whatever the general contractor said, that's what it
6     was?
7            A   Yes.    Whatever he said is what I would do.
8     If he said he wanted a price on both, I would provide
9     that for him, too.
10           Q   Okay.
11                      Do you have separate work forces or did
12    you for Accurate and Engineered Concrete?
13           A   No.
14           Q   No.     So other trades, laborers, office
15    staff, everything was interchangeable?
16           A   Yes, as much as we could do.
17           Q   Okay.
18                      Was there a contractual arrangement
19    between Accurate and Franzone for the employment of
20    Local 4 operators?
21           A   No, sir, no.
22           Q   I apologize if I asked you this already.                I
23    am not sure that I did.
24           A   That's okay.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 46 of 90
                                 FRANK J. FRANZONE


                                                                    Page 46
1            Q     Do you recall Mr. Davis or Mr. Ryan ever
2     working for Accurate and Franzone on the same day?
3     In other words, could they have worked four hours on
4     one and then --
5            A     No.
6            Q     Okay.
7                          Did you pay, Frank, for time that
8     Mr. Davis or Mr. Ryan spend traveling to and from a
9     job?
10           A     Yes.
11           Q     Okay.     And was that paid based on whether
12    the job they were going to was a union job or a
13    nonunion job?
14           A     They were paid under the right period.
15           Q     So if they were going to an Accurate job,
16    they received pay the entire day?
17           A     From the time they leave to the time they
18    come back.         When they quit, they are done.
19           Q     Let's talk about quitting a little bit.
20    What is their obligation once they come back to the
21    shop?      Let's say they have been out at an Accurate
22    job.
23           A     Goodbye.     They would be going home.        If they
24    worked a job as union and they were done at



                             FLYNN REPORTING ASSOCIATES
                                     508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 47 of 90
                                FRANK J. FRANZONE


                                                                    Page 47
1     one o'clock, they go home.           I don't even see them.
2     They disappear.
3          Q     Do they have to --
4          A     No, not see me.
5          Q     Not to see you.        Do they have to clean the
6     trucks, anything they need to do once they get back
7     to the shop?
8          A     No, they don't clean trucks.
9          Q     Who cleans the trucks?
10         A     If we have a laborer out there -- by the
11    way, they generally clean them before they come back.
12    That's what they are supposed to do.               That's what I
13    used to do.
14         Q     Well, what about the pump?              And you can
15    educate me on this.        The concrete pump, is there any
16    maintenance or cleaning that's involved in that after
17    a job?
18         A     There is some maintenance if something lets
19    go in a machine and you bring it into the shop.
20    Right now we have an $18,000 piece that blew out on a
21    job a year ago.       We finally got the piece because it
22    had to be made and put back.           I wanted to sell the
23    machine.     It's in good running order.
24                      Other than that it's mostly greased.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 48 of 90
                                FRANK J. FRANZONE


                                                                    Page 48
1     It's supposed to be.        Did you hear what I said?          It's
2     supposed to be greased.
3          Q     Right.     And when does that get done?
4          A     It doesn't.
5          Q     It doesn't.      Okay.     Fair enough.
6                       All right.      Brian Davis, so he is your
7     nephew?
8          A     Yes, he is.
9          Q     Okay.    Do you recall how long he has been
10    with you in an employed capacity?
11         A     Starting when he was 18-years old.             He is 55
12    or 56 now, about 40 years.
13         Q     Okay.    And what did he do for you when he
14    started working?
15         A     He used to work with me as a mason's tender
16    when I was in the masonry construction business,
17    moving block, building staging, a laborer.
18         Q     Okay.    Do you recall when he got his Local 4
19    book?
20         A     No, I don't.
21         Q     Okay.    And when Brian goes out or in the
22    past when he had gone out on a job, he works the
23    machinery?     He is operating machinery?
24         A     He would generally operate machinery.              He



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 49 of 90
                                FRANK J. FRANZONE


                                                                    Page 49
1     does other things as well that are associated with
2     the foaming device he runs on the machine.                That's in
3     a separate unit.       The foaming device unit has foam,
4     lightweight cellular foam concrete.                It's not an
5     aggregate concrete.        It's nonstructural.          It's a
6     geotechnical fill, fill for pipes and things of that
7     nature.     It's a different concrete than what you are
8     accustomed to hearing or knowing of I think.
9          Q      Okay.   What other responsibilities does
10    Brian have if he is back at the shop or at the
11    office?
12         A      Right now?
13         Q      Well, in the past.        I know right now is a
14    bit of a different story.          In the past what would
15    Brian have done for Accurate or Engineered Concrete
16    in addition to going out on jobs and running
17    machines?
18         A      He would probably load the truck, get it
19    ready, forklift, load the truck.
20         Q      Any maintenance work?
21         A      Only minor stuff.        If he saw something he
22    wanted to take care of, he would do it.                I never
23    stopped them from doing that kind of thing.
24         Q      Okay.   Did he have any responsibility for



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 50 of 90
                                FRANK J. FRANZONE


                                                                    Page 50
 1    helping to bid jobs?
 2          A     For doing what?
 3          Q     For helping bid jobs?
 4          A     No.
 5          Q     Okay.     And you said at some point he served
 6    as a foreman?
 7          A     Yes.
 8          Q     Okay.     And at some point he stopped being a
 9    foreman; is that correct?
10          A     Yes.
11          Q     And you had Shaun at that point?
12          A     Exactly.
13                           MR. GEIMAN:       Okay.     This will be
14    Exhibit D.        Take a look at this.
15                (Exhibit D marked for identification)
16          A     Galvin, is that the guy that's contributing
17    every year?
18          Q     No, no.     Mr. Galvin is the Secretary of
19    State.
20          A     Does he contribute money to the union?
21          Q     Not to the union, not that I am aware of,
22    no.
23          A     There is big signs on the wall that I was
24    in, and it's his name, William Galvin.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 51 of 90
                                FRANK J. FRANZONE


                                                                    Page 51
1          Q      I am not sure.
2          A      You will have to look on the way out.
3          Q      Yes.
4                         Well, this is a printout from the
5     Secretary of State's website.
6          A      Okay.
7          Q      It lists what the Secretary of State's
8     Office has as the officers and directors of Accurate
9     Engineered Concrete.        The reason I bring it to your
10    attention is certainly your name is listed as
11    president, treasurer, secretary, but if you turn to
12    the second page for me, one of the directors is
13    listed as Brian Davis.         So I wanted to ask if you had
14    any recollection as to why Mr. Davis is listed as a
15    director, if there was a purpose to that.
16         A      Probably only because he was my nephew, and
17    we needed a director.
18         Q      Okay.
19         A      Listed or named.       I didn't even remember
20    this as a matter of fact.          He may not be now.        I am
21    not sure.     Is this present?
22         Q      This is present to my knowledge.
23         A      He is.     I don't want to tell him that.
24         Q      Does he own any of the shares of Accurate



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 52 of 90
                                FRANK J. FRANZONE


                                                                    Page 52
1     Engineered Concrete?        Is he is stockholder?
2          A     Not to my knowledge.          It says here though he
3     does.    It says 2000 shares.         I think that's what it
4     says, right?      No, just says, Number of shares.
5                       Okay.
6          Q     I am not sure that pertains to Mr. Davis.
7          A     All right.
8          Q     Okay.     But to be clear, because I want to
9     make sure that I have a good understanding of this,
10    Mr. Davis, despite his being listed as a director,
11    you are saying he has no managerial function with
12    Accurate Engineered Concrete?
13         A     No.
14         Q     Does he do any payroll?
15         A     Pardon me?
16         Q     Does he handle payroll at all?
17         A     Does he handle payroll?
18         Q     Does he work on the payroll at all?
19         A     No, no.
20         Q     Does he hire or fire anybody?
21         A     No.
22         Q     Okay.     And you said he doesn't do any
23    bidding.
24         A     No.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 53 of 90
                                FRANK J. FRANZONE


                                                                    Page 53
1          Q     Okay.
2                       How about Shaun Ryan, Frank?           Does he
3     have any managerial capacity?
4          A     He did, yes.
5          Q     As a foreman?
6          A     Yes.
7          Q     Anything besides being a foreman?             Did he
8     work in the office?
9          A     I told you occasionally if we didn't have
10    work he would stay in the office and estimate, and
11    then of course I went over what he did to make sure
12    there wasn't too many errors made and adjusted them
13    and so forth.
14         Q     Do you remember what period of time Shaun
15    did estimating for you, even roughly?
16         A     No.    It was just periodically, you know.              If
17    we didn't have any work, I have to pay him anyway, so
18    maybe he can come in and help us do some estimating.
19                      The last one I looked at that he did,
20    he made some gross errors.           I finished the job, and I
21    am still owed a hundred grand.            So what else?
22         Q     When he was estimating was he paid on the
23    Franzone payroll?
24         A     No, Engineered Concrete.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 54 of 90
                                FRANK J. FRANZONE


                                                                    Page 54
1          Q      I am sorry.     Engineered Concrete.          That's
2     right.
3          A      That's okay.
4          Q      So not on the Accurate payroll but on the
5     Engineered Concrete payroll.           Okay.
6                         And besides estimating and working as a
7     foreman on the jobs, Shaun had no other managerial
8     function?
9          A      No.
10                           MR. GEIMAN:     Okay.       We will mark
11    this as Exhibit E.
12                (Exhibit E marked for identification)
13         Q      All right.
14                        I will show you something else, Frank.
15    I will tell you what I understand this to be, and I
16    will give you a chance to look at it.
17         A      Sure.
18         Q      This is a run-down from our payroll auditor
19    of hours remitted per month by Accurate Engineered
20    Concrete for Mr. Davis and Mr. Ryan going back to
21    when Accurate signed with Local 4 in 1992.                If you
22    would take a quick skim and I will ask you a few
23    questions about it when you are ready.
24                (Pause)



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 55 of 90
                                FRANK J. FRANZONE


                                                                    Page 55
1          A     Yes, sir.
2          Q     Okay.     If you take a look -- and I apologize
3     because we should have numbered these pages.
4     Hindsight is 20/20.        If you would take a look at the
5     fourth page of the document.
6          A     Fourth?
7          Q     Yes.
8          A     Yes, sir.
9          Q     Okay.     And it should start with Brian
10    Davis's hours for May of '06.            Is that the page you
11    are looking at?       I think you need to go back one
12    page.
13                      So the reason I point out this page,
14    Frank, is you see Mr. Davis's hours, fairly
15    consistent 40-hour weeks, 160, 200, and presumably
16    that's a five-week month, some weeks that are less
17    than 160, but, you know, presumably there could have
18    been vacation, sick hours, who knows.              What I want to
19    point out specifically is you see starting in
20    January 2009 there is what I would call a precipitous
21    drop in hours, and that continues through the next
22    page, which takes us through 2017 for Mr. Davis.
23         A     Mm-hmm.
24         Q     So the reason I point this out is to ask



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 56 of 90
                                FRANK J. FRANZONE


                                                                    Page 56
1     you, if you can, to reflect on what was happening at
2     this point in time, and you have touched on this a
3     bit already.        But in January of 2009 why did
4     Mr. Davis's hours go from 160, 200s, down to 22, 32,
5     16?
6           A     I have no idea.
7           Q     You don't recall?
8           A     No, I don't.      I really do not.
9           Q     Okay.     Do you recall for the period
10    before --
11          A     I know there is a difference here between he
12    and Shaun.
13          Q     Well, we can take a look at Shaun also.
14          A     Okay.     Continue.    I am sorry.
15          Q     That's okay.      If we take a look at Shaun,
16    there is a similar story.          It looks like --
17          A     His is only three pages I think.
18          Q     Yes, if you look at the second-to-last --
19          A     Only 88.3 hours.
20          Q     If you look at the second-to-last page of
21    the document right there, you see for Shaun as well
22    there is a period of time in 2006, '07, and '08 where
23    it looks like he is getting paid for 40-hour weeks
24    for the most part, again with some exceptions, and



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 57 of 90
                                FRANK J. FRANZONE


                                                                     Page 57
1     then same story.       In January of 2009 his hours drop.
2                       Now I know earlier just to maybe jog
3     your memory a bit, Frank, you said that you spoke
4     with Brian and Shaun around January of 2009, and
5     there was a decision -- and please stop me if
6     anything I am telling you is wrong.                There was a
7     discussion about moving their hours from Accurate to
8     Engineered Concrete because there wasn't enough union
9     work.
10         A     There wasn't enough work.
11         Q     Okay.
12                      For the period before January of 2009,
13    where Mr. Davis and Mr. Ryan were receiving 40-hour
14    weeks, what was the reason that they were receiving
15    the 40-hour weeks?        Was that because there was enough
16    work, or were you paying it despite the work?
17         A     I don't really recall.             I really don't
18    recall.
19         Q     Okay.    Do you recall what was going on in
20    your business, businesses around January of 2009 that
21    you made the decision to put Mr. Davis and Mr. Ryan
22    on the Engineered Concrete payroll?
23         A     I don't recall.        I don't know if that was a
24    bad year in the construction industry and it started



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 58 of 90
                                FRANK J. FRANZONE


                                                                    Page 58
1     to turn the other way.         It was decided we couldn't do
2     this any further.       We can't give you 40 hours a week.
3     We are not doing anything.
4                       We tried.      It doesn't work.      So let's
5     go back to the real world.
6            Q   Okay.    So that was a decision that you made
7     as the owner and the president?
8            A   It would have been in conjunction with them.
9            Q   With Mr. Davis and Mr. Ryan?
10           A   Both of them, yes, and they must have
11    recognized it because they continued working for me.
12           Q   Okay.    I know you said you don't recall the
13    conversation specifically.           Would you recall whether
14    you told them that the alternative to this
15    arrangement that we are discussing was to be laid
16    off?
17           A   I never told them they would be laid off.               I
18    never threaten anybody like that.             It was up to me to
19    find the work, whether it was union or nonunion, and
20    keep these guys working and having them have dinner
21    every night and not be worrying about that part of it
22    as well.
23           Q   Right.     Do you recall if you had thought
24    about at the time keeping them on the Accurate



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 59 of 90
                                FRANK J. FRANZONE


                                                                    Page 59
1     payroll, having them work for Accurate and/or
2     Engineered Concrete?
3          A     I think that's what we talked about, have
4     them work for both.        When you are working a union
5     job, you will be paid, and when you are working
6     nonunion, you are paid.
7                       There's something missing here and --
8                           MR. BOCCHINO:       Frank, let Greg ask
9     the questions.
10         Q     That's okay.
11         A     What you see for payroll is one thing.
12         Q     Well that's what I am trying to get at I
13    suppose.
14                          MR. BOCCHINO:       Hold on, Frank.      Let
15    him ask the questions, Frank.
16                          THE WITNESS:       Yes, I understand.
17                          MR. BOCCHINO:       Please.
18                          THE WITNESS:       Yes.
19         Q     Do you recall, Frank, if at the time -- let
20    me strike that.
21                      Were Mr. Davis and Mr. Ryan working for
22    Engineered Concrete before 2009?
23         A     Yes.
24         Q     Okay.    And it looks to me from the payroll



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 60 of 90
                                FRANK J. FRANZONE


                                                                    Page 60
1     here -- but you can tell me if I am wrong -- that you
2     were paying their hours for Engineered Concrete
3     through the Accurate payroll, and you were paying at
4     the union rate because they were receiving 40-hour
5     weeks.
6                           MR. BOCCHINO:       Objection.
7          A     I was paying their union rates out
8     Engineered?     Is that what you said?
9          Q     Let me take that back and rephrase.
10                      Do you recall, Frank, when Brian and
11    Shaun were working for Engineered Concrete before
12    2009 how they were being paid?
13         A     I don't understand the question.
14         Q     Do you understand whose payroll they were
15    paid on?
16         A     No, I don't.
17         Q     Okay.
18         A     I am lucky I didn't have any breakfast today
19    because I wouldn't remember.
20         Q     Gotcha.     Okay.
21                      Do you recall discussing with Brian and
22    Shaun or with anyone at the time in 2009 when you
23    made the switch --
24         A     Your voice is dropping off.             I am sorry.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 61 of 90
                                 FRANK J. FRANZONE


                                                                    Page 61
1            Q      Thank you.   Thank you for telling me.
2            A      I can tune that up a little bit.         I just
3     did.
4            Q      I will speak up.
5                        Do you recall in 2009 whether there was
6     a discussion about keeping Mr. Davis and Mr. Ryan on
7     the Accurate payroll even if you needed to have them
8     work to keep them busy on Engineered Concrete jobs
9     and paying the union rate for that work and paying
10    fringe benefit contributions?
11           A      I don't remember that, no.
12           Q      Is that something you would have considered
13    do you think?
14           A      I would have considered something like that,
15    yes.       I would have considered something like that,
16    but I don't recall doing that.
17           Q      Okay.   And you don't recall why?
18           A      No, I really don't.
19           Q      Okay.
20                       When Mr. Davis and Mr. Ryan's hours for
21    Accurate declined, they stopped receiving benefits
22    from the union.       You had discussed this briefly
23    earlier with regard to health insurance, and the
24    union and the funds do have rules in their plan about



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 62 of 90
                                  FRANK J. FRANZONE


                                                                    Page 62
1     a certain number of hours that need to be worked or
2     remitted by a company before a Local 4 member would
3     receive health insurance.            Are you generally aware
4     of --
5          A      No.
6          Q      -- maybe not the numbers.           Are you generally
7     aware that there is a requirement that a certain
8     number of hours be worked?
9          A      No.
10         Q      No.     Okay.
11         A      But I know they had health insurance that I
12    paid for.     I think we are still paying for it for one
13    employee, two, three -- no, not even that.               I have
14    been moved off it as well.
15         Q      Okay.     Who is paying for that?
16         A      My company has paid for it all the time.
17         Q      Which company?
18         A      Engineered Concrete.
19         Q      Okay.     And do you recall if Engineered
20    Concrete paid for health insurance for Mr. Davis or
21    for Mr. Ryan?
22         A      Paid for both of them, yes.            I know we did
23    because I just realized for the first time not too
24    long ago that for my nephew alone was $36,000 a year.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 63 of 90
                                    FRANK J. FRANZONE


                                                                    Page 63
1           Q       Wow.    Okay.     Do you know if you are still
2     paying health insurance to this day for either of
3     them?
4           A       We stopped those insurances because we don't
5     have any work, and there is no way I can keep up that
6     kind of thing.         I just can't do that.        So we stopped
7     it.       I think Brian is on his wife's insurance now.
8     That's what I understand.              I just told him, I can't
9     do this anymore.
10                         That's a lot of money, $36,000.         Some
11    people don't earn $36,000, let alone I pay for their
12    insurance including dental and everything.               Anyway --
13          Q       You are right.        It is a lot of money.     It is
14    a lot of money.
15          A       Same thing was true of Shaun.          He was being
16    taken care of, too, and anyone else that was in the
17    office.
18          Q       Is Shaun currently on the health insurance
19    or no?
20          A       No, he is not, no.          As a matter of fact,
21    they just took him off workmen's comp, too, because
22    they found out he is not as bad as he supposedly was.
23          Q       Okay.
24                         Do you have any expectation, Frank, of



                             FLYNN REPORTING ASSOCIATES
                                     508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 64 of 90
                                FRANK J. FRANZONE


                                                                     Page 64
1     Shaun coming back to work for you?
2          A     No.
3          Q     Is Brian still -- strike that.             Sorry.
4                (Pause)
5                           MR. GEIMAN:      Here is Exhibit F.
6                (Exhibit F marked for identification)
7                           MR. BOCCHINO:       Greg, do you have a
8     sense of how much longer you might be?               Because if it
9     is a logical time time to take a break, that's what I
10    am asking.
11                          MR. GEIMAN:      I think I have another
12    half hour, forty minutes if I had to ballpark it.
13                          MR. BOCCHINO:       Want to take a break?
14                          THE WITNESS:       I don't mind.     Yes, I
15    will take a break.
16                          MR. GEIMAN:      Why don't we take five,
17    ten minutes.
18               (Short recess taken)
19         Q     Frank, so before we broke I had given you
20    this document, Payroll Journal.               The first page is
21    for Frank Franzone; the second page is for Accurate
22    Engineered.      Why don't you take a look at that, and
23    let me know when you have had a chance.
24                          MR. BOCCHINO:       Is this a new



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 65 of 90
                                FRANK J. FRANZONE


                                                                    Page 65
1     exhibit?     I didn't get that.
2                           MR. GEIMAN:      I apologize.      Take
3     that.
4          Q     Okay.
5                        The reason I wanted you to take a look
6     at that, Frank, is because it shows that there was a
7     period of time where Brian Davis was receiving a
8     salary from Frank Franzone and was being paid an
9     hourly wage from Accurate.           Do you see that on each
10    page?
11         A     From Accurate?
12         Q     It looks like on the first page for Frank
13    Franzone he was getting paid -- Brian was -- a
14    salary, $1200, and then if you look at the second
15    page --
16         A     Okay.
17         Q     If you look at the second page, which is for
18    Accurate Engineered Concrete, he is getting paid his
19    hourly wage, I assume the union rate.
20         A     Mm-hmm.
21         Q     So the reason I wanted to ask you about that
22    is do you recall why Brian was receiving a salary
23    from Frank Franzone as opposed to an hourly rate?
24         A     I don't remember why.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 66 of 90
                                FRANK J. FRANZONE


                                                                    Page 66
1          Q     Okay.    Do you know if he still receives a
2     salary to this day from Frank Franzone -- or from
3     Engineered Concrete?
4          A     Yes, he does.       He also gets a check from
5     Accurate if he works a union job.
6          Q     Right.     Does he get $1200 from Engineered
7     Concrete regardless of work he may do for Accurate in
8     the course of a week?
9          A     No, that would not happen.              The one day that
10    he works union, he gets paid for that.                Four days he
11    gets paid out of Engineered.           They are two different
12    companies.
13         Q     I see.     Okay.
14         A     If he has been paid like that, we have got
15    to correct it and ask him to make a contribution back
16    to us.
17         Q     Okay.    So the $1200 salary is dependent on
18    his work for Accurate?         It could be more, could be
19    less, the salary?
20         A     The salary probably tells me that it's a
21    40-hour week at 30 bucks an hour.
22         Q     Okay.    I guess that's what I am wondering.
23    Would Mr. Davis get that 40-hour salary at $30 an
24    hour from Franzone -- from Engineered Concrete and



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 67 of 90
                                 FRANK J. FRANZONE


                                                                    Page 67
1     then receive payment from Accurate above and beyond
2     that if he worked for Accurate in the course of a
3     week?
4            A      Is this the same timeframe?
5            Q      Mm-hmm, it is, yes.
6            A      I don't know why.      I don't know why he would
7     get two checks, one that exceeds the dollar value,
8     you know, that he gets in his regular job, which is
9     the Engineered.       That wouldn't make any sense to me
10    unless someone screwed up in my office and gave him a
11    check.
12                       Okay.    Anything else on this?
13           Q      Just one more question.          So it's your
14    understanding then that regardless of where he works,
15    Mr. Davis is to receive a $1200 salary a week?
16           A      No, that's not what I said.
17           Q      Please tell me.
18           A      If he worked a union job, he gets that one
19    day.       If he works two days, he gets two days.            Those
20    two days are deleted from his pay from Engineered
21    Concrete Products.         So he might make a thousand
22    dollars for two days and might make a thousand
23    dollars for three days.          I don't know exactly how the
24    number comes out.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 68 of 90
                                FRANK J. FRANZONE


                                                                    Page 68
1          Q     Okay.
2          A     I know it comes out to more if he does a
3     union as well as a nonunion job.              That I know.
4          Q     And that's my confusion.            That would imply
5     that he is receiving an hourly rate from Engineered
6     Concrete as well, which goes up or down based on the
7     number of hours --
8          A     That's correct.
9          Q     -- for Engineered.
10                      So is salary not the right description
11    for what he receives from Engineered Concrete?
12    Salary connotates a set amount every single week.
13         A     Well, then it wouldn't be considered a
14    salary, would it.       It would be considered the hours
15    that he works he gets paid based on a $1200 week and
16    taking out whatever he earns with the union.                 That
17    would be my explanation.
18         Q     Okay.
19                      And the last exhibit I have for you to
20    take a look at -- and I do have four copies.                 This is
21    Exhibit G.
22               (Exhibit G marked for identification)
23         Q     You can take a quick look at this as well,
24    Frank.    This is another Payroll Journal, again same.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 69 of 90
                                FRANK J. FRANZONE


                                                                    Page 69
1          A      This is in reference to Ryan.
2          Q      Yes, this references Shaun Ryan, and I want
3     to point out this is Frank Franzone only.              This shows
4     a week in 2012 for Frank --
5          A      They are both Frank J. Franzone, Inc.
6          Q      Yes, exactly.      The only difference between
7     these two is the timing.          One is a week in 2012, and
8     the second is a week in 2013.            The reason that I
9     point this out or I want to ask you about it is in
10    2012 Shaun appeared to be receiving a salary.                It's
11    unclear whether all of his hours in this week were
12    worked for Franzone or not, but putting that aside,
13    he received $1200 for the week, and then in 2013 for
14    Franzone he was receiving an hourly rate.
15                      My question is, do you recall why he
16    was receiving a salary at one point and then an
17    hourly wage a year later?          Was there a discussion
18    with him?     Was there a reason for this change?
19         A      I don't remember.        I truly don't remember.
20    I wish I could.
21         Q      Okay.
22                      To the best of your recollection,
23    Frank, when Shaun stopped working for you before he
24    went out on worker's compensation this year, was he



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 70 of 90
                                FRANK J. FRANZONE


                                                                    Page 70
1     getting an hourly rate from Franzone, from Engineered
2     Concrete, or was he back on the salary?
3            A   I don't remember that either.           I really
4     don't know.
5            Q   Okay.     That's fine.
6                (Pause)
7            Q   Okay.     Frank, does Engineered Concrete do
8     any work for union contractors that you are aware of
9     even if the job is not considered a union job?
10           A   Today?
11           Q   At any point since --
12           A   Would you repeat the question?            I am sorry.
13           Q   Of course.
14                      Can you recall any time that Engineered
15    Concrete worked on a job for a union contractor but
16    it wasn't considered a union job?             It wasn't a
17    prevailing rate job, wasn't a state job or a town
18    job.
19           A   No.
20           Q   Okay.
21                      When Brian Davis or Shaun Ryan go to
22    work on a Franzone job -- on an Engineered Concrete
23    job -- I will eventually get that through my head.
24           A   No, you won't.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 71 of 90
                                FRANK J. FRANZONE


                                                                    Page 71
1          Q     You are right.        No, I am not.
2                       Have they ever to your knowledge been
3     asked for their union book?           Have either of them ever
4     told you that they were asked for their union book on
5     a Franzone -- on an Engineered Concrete job?
6          A     No.    Engineered Concrete would be a nonunion
7     job anyway.      So why would anyone ask them for a card?
8     Have they ever been asked on a union job?               I have no
9     idea.    I am not there.       I would assume they probably
10    have been.
11         Q     Okay.
12                      You mentioned S&F Concrete.
13         A     Yes, sir.
14         Q     Which is, as you know, a union signatory.
15         A     Absolutely.
16         Q     Has Franzone -- has Engineered Concrete ever
17    worked for S&F Concrete that you can recall?
18         A     Not until this time, never.             I know the man.
19    He put me onto a couple of jobs, as a matter of fact,
20    some years ago with Moriarty Construction.
21         Q     As Engineered Concrete or as Accurate?
22         A     That was Engineered Concrete.             I don't think
23    Moriarty was union at the time.               Might have been.     I
24    don't remember.       I know it was in Watertown



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 72 of 90
                                FRANK J. FRANZONE


                                                                    Page 72
1     someplace, the industrial park.               That's all I
2     remember.
3          Q      Was S&F Concrete a subcontractor to Moriarty
4     on that job?
5          A      No.    They were supposed to be the contractor
6     for leveling some floors in a large building, and
7     they couldn't do it because they didn't have the
8     product.     So I got called in.
9          Q      I see.    So you --
10         A      Rodney let the job go.            He says, I can't do
11    this, Frank.       Why don't you do it on your own.
12    That's fine.       That was okay.
13         Q      So you did the work in lieu of S&F Concrete?
14         A      Yes, yes.
15         Q      Okay.
16                       You had mentioned that Brian Davis is
17    your nephew.
18         A      Yes.
19         Q      I think you also mentioned that your
20    brother-in-law, Ralph Gaeta, was an officer at some
21    point?
22         A      I think that's an error.
23         Q      Okay.
24                       Besides Brian and Ralph, were there any



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 73 of 90
                                FRANK J. FRANZONE


                                                                     Page 73
1     other family members of yours at any time that worked
2     for either Franzone -- Engineered Concrete or
3     Accurate?
4          A      No.
5          Q      You had mentioned that you own the building
6     that Accurate and Engineered Concrete work out of.
7          A      Yes.
8          Q      Do you receive rent from those two entities?
9          A      The only time I ever received rent was just
10    recently, and prior to that, yes, we split the rent
11    between Engineered Concrete and Accurate Engineered.
12    Each one of them paid me a yearly rent, which was way
13    less than what I could get today.
14         Q      I am sure.     I don't doubt it.         Do you recall
15    how much last year?
16         A      I think it was $28,000 per company, $56,000
17    for the year.
18         Q      Okay.    And in 2017 that would be your guess
19    as to --
20         A      Yes.    Never changed it.          It's always been
21    the same.
22         Q      Okay.    And is Maxxon now paying rent?
23         A      Yes.    They pay 5900 per month for half the
24    space, not even half the space.               My building is



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 74 of 90
                                 FRANK J. FRANZONE


                                                                    Page 74
1     9500 square feet.
2           Q       Okay.   Did Maxxon purchase equipment as
3     well?
4           A       Some of the equipment, yes, that goes with
5     what they do, gypsum.
6           Q       Okay.   The equipment that they purchased,
7     Frank, was that equipment that had previously been
8     owned by Engineered Concrete or Accurate or both?
9           A       Engineered Concrete.
10          Q       Just Engineered Concrete?
11          A       Right, exactly.
12          Q       Okay.   What else was part of that purchase
13    from Maxxon?
14          A       That's it.
15          Q       Just the equipment?
16          A       The equipment and my name.           They kept the
17    name.       They could have named it anything they wanted
18    to.       I think it was easier for them to keep
19    Engineered Concrete because we have been out there
20    for 32, 33 years doing gypsum.
21          Q       All right.   Was there any discussion with
22    Maxxon about a purchase of the union business as well
23    of Accurate?
24          A       No.   I asked them about that because I was



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 75 of 90
                                FRANK J. FRANZONE


                                                                    Page 75
1     interested myself as to whether or not they would
2     pursue union work.        They said no.
3           Q     Okay.
4           A     That doesn't mean anything.
5           Q     Okay.
6           A     That only means if a job came across that
7     they could handle and had some union people -- I
8     think they have some union people at some of their
9     other companies.       They have one down in Connecticut.
10    Maybe they would be interested in taking on some
11    union work.     The fellow that has most of that tied up
12    today is SPS.
13          Q     They do a lot of work.
14          A     Yes, I know.      He is the one I gave mine off
15    to.
16          Q     Right.
17                      Do you have any plans, Frank, to sell
18    or to seek to sell the assets of Accurate Engineered
19    Concrete?
20          A     I don't think there are any.           No, I don't.
21          Q     Is there some equipment that's owned by
22    Accurate exclusively?
23          A     Yes, there is a few pieces.
24          Q     What kind of pieces, if you recall?



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 76 of 90
                                 FRANK J. FRANZONE


                                                                    Page 76
1            A      There is an old pump.        I just related to it
2     a short while ago.         We just bought a part for it.
3            Q      That's the one that needed maintenance?
4            A      Those pumps are different from other pumps
5     by the way.       They are not valued -- you know, they
6     are not the $3 million pumps that F & S uses or used
7     to use or any of those guys.            They are not that kind
8     of pump at all.
9            Q      Right.
10           A      Actually we could do some of our work with a
11    Gypsymatic II, which is a gypsum machine, because it
12    has the same type of construction in the machine.
13    That's basically it.
14           Q      Okay.    So besides the old pump, anything
15    else that Accurate --
16           A      We have got a volumetric machine.          Yes, we
17    have a volumetric machine.            That's maybe 25-years
18    old.       I bought -- when I did my first union job in
19    New York and I was nonunion -- and they took me
20    because I was the only guy that could do it.
21           Q      Good.
22           A      Pretty good.
23           Q      High compliment, yes.
24           A      The company was doing $3 billion a year at



                             FLYNN REPORTING ASSOCIATES
                                     508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 77 of 90
                                FRANK J. FRANZONE


                                                                     Page 77
1     that time.
2                            MR. BOCCHINO:      Frank.
3          A      Okay.     What else?
4          Q      Any vehicles owned by Accurate that you are
5     aware of?
6          A      No.
7          Q      Okay.     When --
8          A      Well -- no.     The pickup truck belongs to
9     Engineered.       We kept that.
10         Q      Okay.
11                        When Brian or Shaun would go to a job,
12    even if it was an Accurate job, would they use an
13    Engineered Concrete truck to drive to and from?
14         A      More than likely, yes.            They did, yes.
15         Q      Okay.     And there were times, I would
16    imagine, where they used Engineered Concrete
17    equipment on an Accurate job or vice versa?
18         A      Yes, that was absolutely true.            We had a
19    flatbed, and if we needed other equipment, we would
20    put it on a flatbed and take it out to a job.
21         Q      Okay.
22                        The equipment only by Accurate, Frank,
23    is there any money owed on any of it?               Do you owe any
24    banks, credit lenders, anything?



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 78 of 90
                                FRANK J. FRANZONE


                                                                    Page 78
1          A      No.
2          Q      Okay.     Do you know if there is any blanket
3     liens by any banks?
4          A      No.
5          Q      On Accurate?
6          A      No.
7          Q      Okay.
8                 (Pause)
9          Q      Would you have a copy, do you know, if there
10    is a lease that exists between yourself and Accurate
11    and --
12         A      A lease?
13         Q      A rental lease for the period of time where
14    Accurate and Engineered Concrete were your tenants in
15    the building in Haverhill?           Do you recall ever having
16    signed any paperwork?
17         A      I didn't, not even the people that are
18    there.
19         Q      Maxxon hasn't signed a lease?
20         A      No.   They want it for three months only, and
21    they sent me a check for two months, and they will
22    owe me one month, unless they decide to buy the
23    building.     That's something else.
24         Q      Have there been any discussions about Maxxon



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 79 of 90
                                FRANK J. FRANZONE


                                                                    Page 79
1     buying the building?
2          A     I think there was, yes.            They said, no, they
3     weren't interested in it, but they were interested in
4     leasing it for a time, three months, which would take
5     us to the end of the year.
6          Q     I see.     So after the end of this year,
7     Accurate will still be a tenant, but the other side
8     of the building will be empty?            There will be no
9     tenant in that?
10         A     That's right.
11         Q     Okay.
12               (Pause)
13         Q     Were you ever actively soliciting union work
14    after you signed with Local 4, Frank, or was it just
15    a matter of you have people come to you and tell you
16    that they are either union or nonunion?
17         A     I never solicited because that just doesn't
18    happen in our industry.          Some of the guys that knew
19    me, they would call me, you know, and that's how I
20    was on a job with them.          Other than that, no, I never
21    physically looked.        I never did that.
22                      Customers I had had before and worked
23    for, they would call me and say, Frank, we have a job
24    coming up, and I would like you to take a look at it.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 80 of 90
                                FRANK J. FRANZONE


                                                                    Page 80
1                         In some cases we won them.        There
2     wasn't a lot.
3                            MR. BOCCHINO:      You answered the
4     question.     That's good.
5          Q      Okay.
6                         Do you consider, Frank, the work that
7     Engineered Concrete does to be the type of work that
8     Local 4 operators do?
9          A      No.
10         Q      How so?
11         A      Well, I think my work should have gone to a
12    concrete finishing company, like S&F.              It started off
13    with gypsum companies because gypsum makes the
14    product.     That was a mistake when back when.            They
15    should have looked for people that were in the
16    structural concrete aspect of the business because it
17    just relates one to the other.
18         Q      Okay.     But when Brian or Shaun would go and
19    do work for Engineered Concrete, or if they were to
20    go do work for Accurate, was there any substantial
21    difference?
22         A      No.
23         Q      In the type of work they were doing?
24         A      None.     Exactly the same.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 81 of 90
                                FRANK J. FRANZONE


                                                                    Page 81
1          Q     Exactly the same.         And do you agree that the
2     work Accurate was doing was covered by the collective
3     bargaining agreement with Local 4?
4                           MR. BOCCHINO:       Objection.
5          A     Repeat it again, please.           I am sorry.
6          Q     Do you agree that the work Accurate
7     Engineered did and continues to do is the type of
8     work covered under your agreement with Local 4?
9                           MR. BOCCHINO:       Objection.
10         A     No.
11         Q     Why not?
12         A     Well, first off, they were two different
13    things.    One is a union job, and one is a nonunion.
14         Q     I am talking about Accurate, the union jobs.
15    I am talking about what you consider to be the union
16    jobs, the work that was done for Accurate.               Is that
17    work in your estimation, in your opinion that is
18    covered under the collective bargaining agreement
19    with Local 4?
20         A     I don't know.       I don't know.
21         Q     Okay.
22                       Let me ask you to refer back to
23    Exhibit B.       I think you have it in front of you
24    there.    If you could take a look at page 20.              It



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 82 of 90
                                FRANK J. FRANZONE


                                                                    Page 82
1     should be the same page as you were on earlier.
2          A     Twenty?
3          Q     Yes.
4          A     Okay.
5          Q     There you go.       If you can take a look under,
6     Scope of Employment, Section 1, and just read that
7     paragraph, not out loud.
8          A     Up here?
9          Q     Yes.    Read that to yourself.
10               (Pause)
11         Q     Let me know when you are done.
12         A     Yes, sir.
13         Q     Okay.     Is the type of work that Accurate
14    Engineered Concrete does described in this provision?
15         A     No.
16         Q     How so?
17                          MR. BOCCHINO:       Objection.     That's
18    the answer, Greg.
19         A     It's totally different.            I had to do all
20    this stuff, operate -- it's equipment operation
21    basically.
22         Q     Is the work that Brian and Shaun have done
23    in the past for you equipment operation?
24         A     Different all together.            You are talking



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 83 of 90
                                FRANK J. FRANZONE


                                                                    Page 83
1     about heavy-duty and talking about minimal, you know,
2     really -- no, I don't agree with that at all, not
3     what I just read anyway.
4          Q      Tell me --
5          A      I used to have a license to drive and
6     operate the equipment.
7                           MR. BOCCHINO:       Just answer his next
8     question.
9          Q      Tell me about the kinds of jobs that
10    Accurate Engineered Concrete does.
11         A      Generally floor fill.
12         Q      Floor for buildings?
13         A      Referring to gypsum, floor fill.           That's all
14    it is.
15         Q      So floor meaning --
16         A      Floor fill, three-quarters of an inch,
17    an inch, depending on what they want.
18         Q      What kind of projects would that be on?
19         A      Residential, generally apartment buildings,
20    condominiums, sometimes an old rehab.
21         Q      Okay.
22                (Pause)
23         Q      I am going to ask you to take a look at
24    page 41 of the document.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 84 of 90
                                FRANK J. FRANZONE


                                                                    Page 84
1          A     Same document here?
2          Q     Yes, please.
3                (Pause)
4          A     Yes, sir.
5          Q     You see the Section C, Article II,
6     "Jurisdiction," under the subheading "Jurisdiction"
7     on page 41?
8          A     I am looking at overtime special provisions.
9          Q     Look above.
10         A     Above, "Jurisdiction."
11         Q     See where it says "Jurisdiction"?
12         A     Okay.
13         Q     Take a look at that.
14               (Pause)
15         A     Okay.
16         Q     You see there the mention of concrete
17    mixers, concrete pumps, concrete pavers?              Is this the
18    type of equipment that your men used?
19         A     No.
20                          MR. BOCCHINO:       Where do you see
21    that?
22         A     No.     If we had a concrete mixer, we would
23    have asked a concrete company to come in and pour
24    concrete for us.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 85 of 90
                                FRANK J. FRANZONE


                                                                    Page 85
1                           MR. BOCCHINO:       Just point for me.
2                           MR. GEIMAN:      Concrete pumps,
3     concrete pavers, concrete finishing machines
4     (indicating).
5                           MR. BOCCHINO:       And what's the
6     question?
7          Q      And concrete mixers I should also point out
8     in the fourth line.
9                       What I am asking is whether this is
10    equipment that Accurate Engineered Concrete used --
11         A      No.
12         Q      -- on its jobs.
13         A      No.
14         Q      What kind of equipment does Accurate
15    Engineered Concrete use?
16         A      I call them mono pumps, if you are talking
17    about a pump.
18         Q      Pumps are listed, if you take a look under
19    "Jurisdiction," the third line, machinery operated by
20    steam or mechanical power, including pumps,
21    compressors.
22         A      Steam, no.
23         Q      Or mechanical power.
24         A      Excuse me?



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 86 of 90
                                 FRANK J. FRANZONE


                                                                    Page 86
1          Q     Or mechanical power.
2          A     I don't understand the question.
3     "Mechanical power," what does that mean?
4          Q     It means that there is equipment that men
5     are operating mechanically.
6          A     Yes.    Okay.
7          Q     All right.
8                (Pause)
9                           MR. BOCCHINO:        Wait for a question.
10         Q     The last thing I will ask you is to take a
11    look at, Frank, in this document is on page 55.                It's
12    Section 2 at the bottom of the page.
13         A     You said 55?
14         Q     Yes, Section 2, highlighted Section 2.
15         A     Read that?
16         Q     Yes.    Let me know when you are done.            You
17    don't need to read the subsection a.
18               (Pause)
19         Q     So the collective bargaining agreement
20    contains a provision that fringe benefit
21    contributions are to be remitted to the Funds for
22    every payroll hour for work by a person covered by
23    the agreement.
24                      Are you aware generally of that



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 87 of 90
                                FRANK J. FRANZONE


                                                                    Page 87
1     obligation?
2          A     No, I don't think I have ever seen this.
3          Q     So you are not aware of the obligation to
4     pay fringe benefit contributions?
5          A     No.
6          Q     Okay.    Who in your office would have been
7     aware of that obligation?
8          A     I don't know.       It could be Cynthia, but I
9     don't know that either.          It could be.      You are asking
10    a question, and I am trying to give you the answer.
11         Q     I understand.
12                      Has Cynthia ever spoken with you about
13    the payment of fringe benefit contributions?
14         A     No.
15         Q     So you are not aware of the obligation to
16    pay contributions to the Funds?
17         A     We do when they are paid, don't we?
18         Q     Well, that's what I am asking, if you are
19    aware of that obligation.
20         A     If we are making out a check for somebody
21    for a number of hours, there are fringe benefits they
22    are getting, too, aren't they?
23         Q     For Accurate?
24         A     Yes.



                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 88 of 90
                                FRANK J. FRANZONE


                                                                     Page 88
1          Q     But not for Engineered Concrete, correct?
2          A     No, no, there is no fringe benefits for a
3     nonunion company.
4          Q     Okay.
5                       Is Accurate or has Accurate or
6     Engineered Concrete made any payments to Shaun or
7     Brian in lieu of contributions to compensate them for
8     pension or annuity money they may have lost?
9                           MR. BOCCHINO:       Objection.
10         A     No.
11         Q     Okay.
12                      In your estimation, Frank, was Accurate
13    seeking to avoid an obligation to remit contributions
14    for operators?
15                          MR. BOCCHINO:       Objection.
16         A     No, absolutely not.
17                          MR. GEIMAN:      Okay.       I have no
18    further questions.
19                          MR. BOCCHINO:       No questions.
20

21               (Off the record at 1:39 PM)
22

23

24




                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 89 of 90
                                FRANK J. FRANZONE


                                                                    Page 89
 1                   C E R T I F I C A T E
 2              I, FRANK J. FRANZONE, do hereby
      certify that I have read the foregoing transcript
 3    of my testimony and further certify that to the
      best of my knowledge said transcript is true and
 4    accurate (with the exception of the following
      corrections listed below):
 5
 6    Page Line        Correction and Reason for Change
 7   --------------------------------------------------
 8   --------------------------------------------------
 9   --------------------------------------------------
10   --------------------------------------------------
11   --------------------------------------------------
12   --------------------------------------------------
13   --------------------------------------------------
14   --------------------------------------------------
15   --------------------------------------------------
16        Dated this ____ day of ________________, 2018.
      Signed under the pains and penalties of perjury.
17
18                              ______________________________
                                FRANK J. FRANZONE
19
20        Sworn to and subscribed before me this ______
      day of ____________________, 2018.
21
22                              ______________________________
                                Notary Public
23                              My commission expires:
24




                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
     Case 1:17-cv-11123-LTS Document 67-6 Filed 07/18/19 Page 90 of 90
                                FRANK J. FRANZONE


                                                                    Page 90
 1    COMMONWEALTH OF MASSACHUSETTS                 )
 2    NORFOLK, SS.                                  )
 3
 4
 5
 6
 7

                 I, DIANE L. McELWEE, Certified Shorthand
 8    Reporter and Notary Public in and for the
      Commonwealth of Massachusetts, do hereby certify
 9    that there came before me on the 13th day of
      November, 2018, at 11:44 AM, the person
10    hereinbefore named, who was by me duly sworn to
      testify to the truth and nothing but the truth
11    touching and concerning the matters in controversy
      in this cause; that there was an examination under
12    oath and the examination was reduced to transcript
      form under my direction and that the deposition is
13    a true record of the testimony given by the witness.
14               I further certify that I am neither
      attorney nor counsel for, nor related to or employed
15    by any of the parties to the action in which this
      deposition is taken; and further that I am not a
16    relative or employee of any attorney or counsel
      employed by the parties hereto or financially
17    interested in the action.
18               In witness whereof, I have hereunto set
      my hand and seal this _____ day of November, 2018.
19
20
21                             ______________________________
                               DIANE L. McELWEE, Notary Public
22                             My commission expires:
23                             December 17, 2021
24




                            FLYNN REPORTING ASSOCIATES
                                    508.755.1303
